Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT (the “AGREEMENT”), dated November 12, 2009 (the "Effective Date"), by
and between MEDICAL CONNECTIONS HOLDINGS, INC., (the “COMPANY”), and ANTHONY
NICOLOSI (the “EXECUTIVE”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Executive as President of
the Company, and the Executive desires to continue to serve the Company in those
capacities, upon the terms and subject to the conditions contained in this
Agreement; and

WHEREAS, the Executive has served as the Company’s President pursuant to the
terms and conditions of an employment agreement dated February 1, 2008, but
effective as of January 1, 2007 (the "Prior Employment Agreement");

WHEREAS, the parties desire to terminate the Prior Employment Agreement and deem
it to be in their mutual best interests to memorialize the terms and conditions
of the Executive’s continued employment on the terms set forth in this
Agreement;   

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1.

Employment.

(a)

Services.  The Executive will be employed by the Company as its President.  The
Executive will report to the Board of Directors of the Company (the “Board”) and
shall perform such duties as are consistent with the position as President (the
“Services”).  The Executive agrees to perform such duties faithfully, to devote
all of his working time, attention and energies to the business of the Company,
and while he remains employed, not to engage in any other business activity that
is in conflict with your duties and obligations to the Company.

(b)

Acceptance.  Executive hereby accepts such employment and agrees to render the
Services.

2.

Term.

The Executive’s employment under this Agreement (the “Term”) shall commence as
of the Effective Date and shall continue for a term of three (3) years, unless
sooner terminated pursuant to Section 9 of this Agreement.  Notwithstanding
anything to the contrary contained herein, the provisions of this Agreement
governing protection of Confidential Information shall continue in effect as
specified in Section 6 hereof and survive the expiration or termination hereof.
 The Term may be extended for additional one (1) year periods upon mutual
written consent of the Executive and the Board.





--------------------------------------------------------------------------------

3.

Best Efforts; Place of Performance.

(a)

The Executive shall devote substantially all of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.

(b)

The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Company in Boca Raton, Florida, subject to
reasonable travel requirements on behalf of the Company, or such other place as
the Board may reasonably designate.

4.

Directorship.  

The Company shall use its best efforts to cause the Executive to be elected as a
member of its Board of Directors throughout the Term and shall include him in
the management slate for election as a director at every stockholders meeting
during the Term at which his term as a director would otherwise expire.   The
Executive agrees to accept election, and to serve during the Term, as director
of the Company, without any compensation therefore other than as specified in
this Agreement.

5.

Compensation.  

As full compensation for the performance by the Executive of his duties under
this Agreement, the Company shall pay the Executive as follows:

(a)

Base Salary.  The Company shall pay Executive a salary (the “Base Salary”) equal
to $350,000 per year.  Payment shall be made semi-monthly, on the last day of
each calendar month or as agreed between the Company and the Executive.

(b)

Discretionary Bonus.  At the sole discretion of the Board of Directors of the
Company, the Executive shall receive an additional annual bonus (the
“DISCRETIONARY BONUS”) in an amount equal to up to 33% of his Base Salary, based
upon his performance on behalf of the Company during the prior year.  Factors to
be considered by the Board of Directors shall include, but not be limited to,
significant growth in the Company’s market capitalization, the liquidity and
performance of the Company’s Common Stock, as well as any financing received by
the Company from third parties introduced to the Company by the Executive or
facilitated by the Executive..  The Discretionary Bonus shall be payable either
as a lump-sum payment or in installments as determined by the Board of Directors
of the Company in its sole discretion. Notwithstanding the foregoing, the entire
Discretionary Bonus shall be paid no later than 60 days following the end of the
fiscal year with respect to which such Discretionary  Bonus is paid.  In
addition, the Board of Directors of the Company shall annually review the Bonus
to determine whether an increase in the amount thereof is warranted





2




--------------------------------------------------------------------------------

(c)

Annual Stock Award.  As additional compensation for the services to be rendered
by the Executive pursuant to this Agreement, the Board of Directors agrees to
grant to the Executive a stock award of at least 1,000,000 shares of the
Company's Common Stock each fiscal year ("Annual Stock Award"). If the
outstanding shares of Common Stock are increased or decreased or changed into a
different number or kind of shares or other securities of the Company by reason
of any recapitalization, reclassification, reorganization, stock split,
combination of shares, stock dividend, or a distribution or increase or decrease
in such shares effected without receipt of consideration by the Company, the
Board of Directors will make an equitable, appropriate and proportionate
adjustment to the number of shares granted to the Executive as an Annual Stock
Award.

(d)

Stock Options and Stock Awards.  As additional compensation for the services to
be rendered by the Executive pursuant to this Agreement, the Board of Directors
may, in their sole and absolute discretion issue additional shares of Common
Stock or Common Stock Options to the Executive in consideration for services
rendered pursuant to any type of equity compensation plan then in effect.

(e)

Automobile Allowance.  As additional compensation for the services to be
rendered by the Executive pursuant to this Agreement, during the Term the
Company shall pay Executive an automobile allowance in the amount of $1,500.00
per month.

(f)

Expenses.  The Company shall reimburse the Executive for all normal, usual and
necessary expenses incurred by the Executive in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
 Executive shall also be entitled to receive an annual gas allowance of $5,000.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense or reimbursement provided pursuant to this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended from time to time, and its
implementing regulations and guidance (“Code Section 409A”) (a) the amount of
expenses eligible for reimbursement provided to Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive in any other calendar year, (b) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit and d) the reimbursements shall be made pursuant
to objectively determinable and nondiscretionary Company’s policies and
procedures regarding such reimbursement of expenses.

(g)

Other Benefits.  The Executive shall be entitled to all rights and benefits for
which he shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called “fringe” benefits) as the Company shall make available to its
senior executives from time to time.





3




--------------------------------------------------------------------------------

(h)

Vacation.  The Executive shall, during the Term, be entitled to a vacation based
on the following schedule:

Years 1-5:  four (4) weeks paid vacation per annum

Years 6-10:  six (6) weeks paid vacation per annum

Years 10 and up:  eight (8) weeks paid vacation per annum

Executives will have the ability at five (5) years and up to sell back any
unused vacation to the Company.  The vacation schedule is in addition to
holidays recognized by the Company.

6.

Confidential Information and Inventions.

(a)

The Executive recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third parties with whom the Company or any such affiliates has
an obligation of confidentiality.  Accordingly, during and after the Term, the
Executive agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its affiliates.  “Confidential and Proprietary Information”
shall include, but shall not be limited to, business plans (both current and
under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to business operations of the Company The Executive expressly acknowledges the
trade secret status of the Confidential and Proprietary Information and that the
Confidential and Proprietary Information constitutes a protectable business
interest of the Company.  The Executive agrees: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) not to
take any Company material or reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except as required in
the execution of the Executive’s duties to the Company.  The Executive agrees to
return immediately all Company material and reproductions (including but not
limited, to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof in his
possession to the Company upon request and in any event immediately upon
termination of employment.

(b)

Except with prior written authorization by the Company, the Executive agrees not
to disclose or publish any of the Confidential and Proprietary Information, or
business information of any other party to whom the Company or any of its
affiliates owes an obligation of confidence, at any time during or after his
employment with the Company.

7.

Non-Competition, Non-Solicitation and Non-Disparagement.

(a)

The Executive understands and recognizes that his services to the Company are
special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information (as defined in





4




--------------------------------------------------------------------------------

Section 6) and the Executive agrees that, during the Term and for a period of
six (6) months thereafter, he shall not in any manner, directly or indirectly,
on behalf of himself or any person, firm, partnership, joint venture,
corporation or other business entity (“Person”), enter into or engage in any
business which is engaged in any business directly or indirectly competitive
with the business of the Company, either as an individual for his own account,
or as a partner, joint venturer, owner, executive, employee, independent
contractor, principal, agent, consultant, salesperson, officer, director or
shareholder of a Person in a business competitive with the Company within the
geographic area of the Company’s business, which is deemed by the parties hereto
to be the United States.  The Executive acknowledges that, due to the unique
nature of the Company’s business, the loss of any of its clients or business
flow or the improper use of its Confidential and Proprietary Information could
create significant instability and cause substantial damage to the Company and
its affiliates and therefore the Company has a strong legitimate business
interest in protecting the continuity of its business interests and the
restriction herein agreed to by the Executive narrowly and fairly serves such an
important and critical business interest of the Company.  For purposes of this
Agreement, the Company shall be deemed to be actively engaged in the business of
medical staffing placements.  Notwithstanding the foregoing, nothing contained
in this Section 7(a) shall be deemed to prohibit the Executive from (i)
acquiring or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than three percent (3%) of any class or series of outstanding
securities of such corporation.

(b)

During the Term and for a period of 6 months thereafter, the Executive shall
not, directly or indirectly, without the prior written consent of the Company:

(i)

solicit or induce any employee of the Company or any of its affiliates to leave
the employ of the Company or any such affiliate; or hire for any purpose any
employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s non-competition agreement with the Company or
any such affiliate; or

(ii)

solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or (iii) solicit or accept the
business of any agent, client or customer of the Company or any of its
affiliates with respect to products, services or investments similar to those
provided or supplied by the Company or any of its affiliates.

(c)

The Company and the Executive each agree that both during the Term and at all
times thereafter, neither party shall directly or indirectly disparage, whether
or not true, the name or reputation of the other party or any of its affiliates,
including but not limited to, any officer, director, employee or shareholder of
the Company or any of its affiliates.

(d)

In the event that the Executive breaches any provisions of Section 6 or this
Section 7 or there is a threatened breach, then, in addition to any other rights
which the Company





5




--------------------------------------------------------------------------------

may have, the Company shall (i) be entitled, without the posting of a bond or
other security, to injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments and other benefits (collectively “BENEFITS”) derived or received by
the Executive as a result of any transaction constituting a breach of any of the
provisions of Sections 6 or 7 and the Executive hereby agrees to account for and
pay over such Benefits to the Company.

(e)

Each of the rights and remedies enumerated in Section 7(d) shall be independent
of the others and shall be in addition to and not in lieu of any other rights
and remedies available to the Company at law or in equity.  If any of the
covenants contained in this Section 7, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained in this Section 7 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.  No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect the
Company’s right to the relief provided in this Section 7 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.

(f)

In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 6 or this Section 7, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.  The Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 6 or this Section 7 that the covenants contained in such
Sections limit his ability to earn a living.

(g)

The provisions of this Section 7 shall survive any termination of this
Agreement.

8.

Representations and Warranties by the Executive.

The Executive hereby represents and warrants to the Company as follows:

(i)

Neither the execution or delivery of this Agreement nor the performance by the
Executive of his duties and other obligations hereunder violate or will violate
any statute, law, determination or award, or conflict with or constitute a
default or breach of any covenant or obligation under (whether immediately, upon
the giving of notice or lapse of time or both) any prior employment agreement,
contract, or other instrument to which the Executive is a party or by which he
is bound.

(ii)

The Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder.  





6




--------------------------------------------------------------------------------

This Agreement constitutes the legal, valid and binding obligation of the
Executive enforceable against him in accordance with its terms.  No approvals or
consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

9.

Termination.  

The Executive’s employment hereunder shall be terminated upon the Executive’s
death and may be terminated as follows:

(a)

The Executive’s employment hereunder may be terminated by the Board of Directors
of the Company for Cause.  Any of the following actions by the Executive shall
constitute “CAUSE”:

(i)

The willful failure, disregard or refusal by the Executive to perform his duties
hereunder;

(ii)

Any willful, intentional or grossly negligent act by the Executive having the
effect of injuring, in a material way (whether financial or otherwise and as
determined in good-faith by a majority of the Board of Directors of the
Company), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, executive or shareholder of
the Company or any of its affiliates;

(iii)

Willful misconduct by the Executive in respect of the duties or obligations of
the Executive under this Agreement, including, without limitation,
insubordination with respect to directions received by the Executive from the
Board of Directors of the Company;

(iv)

The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

(v)

The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination), unless
the Executive’s actions were specifically directed by the Board of Directors of
the Company;

(vi)

Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);

(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement; and (viii) Breach by the Executive of any provision of this
Agreement other than those contained in Sections 6, 7 or 8 which is not cured by
the Executive within thirty (30) days after notice thereof is given to the
Executive by the Company.

(b)

The Executive’s employment hereunder may be terminated by the Board of Directors
of the Company due to the Executive’s Disability.  For purposes of this
Agreement,





7




--------------------------------------------------------------------------------

a termination for “DISABILITY” shall occur (i) when the Board of Directors of
the Company has provided a written termination notice to the Executive supported
by a written statement from a reputable independent physician to the effect that
the Executive shall have become so physically or mentally incapacitated as to be
unable to resume, within the ensuing twelve (12) months, his employment
hereunder by reason of physical or mental illness or injury, or (ii) upon
rendering of a written termination notice by the Board of Directors of the
Company after the Executive has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury.  For purposes of this Section 9(b), the Executive agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

(c)

The Executive’s employment hereunder may be terminated by the Executive for Good
Reason.  For purposes of this Agreement, “GOOD REASON” shall mean any of the
following: (i) any material reduction by the Corporation of the Executive’s
duties and responsibilities; (iii) any material reduction by the Corporation of
the Executive’s base compensation; or (iii) any other action or inaction that
constitutes a material breach by the Corporation of this Agreement (it being
understood that a reduction of benefits applicable to all employees of the
Corporation, including the Executive, shall not be deemed a reduction of the
Executive’s compensation package for purposes of this definition).
Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (i) the Executive terminates
this Agreement no later than 2 years  following the initial existence of one or
more of the above referenced conditions; and (ii) the Executive provides to the
Corporation a written notice of the existence of the above-referenced
condition(s) within 90 days following the initial existence of such condition(s)
and  the Corporation fails to remedy such condition(s) within 30 days following
the receipt of such notice.




10.

Compensation upon Termination.

(a)

If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay, within 60 days of such termination, to the
Executive or to the Executive’s estate, as applicable, (x) his Base Salary and
any accrued but unpaid Bonus and expense reimbursement amounts through the date
of his Death or Disability.  All Stock Options that are scheduled to vest by the
end of the calendar year in which such termination occurs shall be accelerated
and deemed to have vested as of the termination date.  All Stock Options that
have not vested (or been deemed pursuant to the immediately preceding sentence
to have vested) as of the date of termination shall be deemed to have expired as
of such date.

(b)

If the Executive’s employment is terminated by the Board of Directors of the
Company for Cause, then the Company shall pay, within 60 days of such
termination, to the Executive his Base Salary through the date of his
termination and the Executive shall have no further entitlement to any other
compensation or benefits from the Company.  All Stock Options that have not
vested as of the date of termination shall be deemed to have expired as of such
date.  Any Stock Options that have vested as of the date of the Executive’s
termination for Cause shall remain exercisable for a period of 90 days.





8




--------------------------------------------------------------------------------

(c)

If the Executive’s employment is terminated by the Company other than as a
result of the Executive’s death or Disability and other than for reasons
specified in Sections 10(b) then the Company shall (i) continue to pay to the
Executive his Base Salary for a period of one year following such termination or
the remaining term under his employment agreement, whichever is greater, and
(ii) pay the Executive any expense reimbursement amounts owed through the date
of employment ('New Employment"). Specifically, each payment due under this
paragraph shall be reduced by  the amounts paid to Executive in connection with
New Employment during the 30 day period prior to such payment; provided however
that each amount paid in connection with New Employment shall be used to reduce
payments under this paragraph no more than once.  All Stock Options that are
scheduled to vest by the end of the calendar year in which such termination
occurs shall be accelerated and deemed to have vested as of the termination
date.  All Stock Options that have not vested (or been deemed pursuant to the
immediately preceding sentence to have vested) as of the date of termination
shall be deemed to have expired as of such date.  Any Stock Options that have
vested as of the date of the Executive’s termination shall remain exercisable
for a period of 90 days.

(d)

This Section 10 sets forth the only obligations of the Company with respect to
the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10.

(e)

Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned as director of the Company, effective
as of the date of such termination.

(f)

The provisions of this Section 10 shall survive any termination of this
Agreement.




11.

Miscellaneous.

(a)

Throughout the Term of this Agreement, the Company shall maintain Key Employee
Insurance on the life of the Executive.  The Company shall be the beneficiary
under such policy and shall be responsible for payment of all premiums on such
policy.  The Company shall have no obligation with respect to such policy in the
event Executive ceases to be an employee of the Company.

(b)

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida, without giving effect to its principles
of conflicts of laws.

(c)

Any dispute arising out of, or relating to, this Agreement or the breach thereof
(other than Sections 6 or 7 hereof), or regarding the interpretation thereof,
shall be finally settled by arbitration conducted in Palm Beach County, Florida
in accordance with the rules of the American Arbitration Association then in
effect before a single arbitrator appointed in accordance with such rules.
 Judgment upon any award rendered therein may be entered and enforcement
obtained thereon in any court having jurisdiction.  The arbitrator shall have





9




--------------------------------------------------------------------------------

authority to grant any form of appropriate relief, whether legal or equitable in
nature, including specific performance.  For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of Sections 6 and 7 hereof, the parties hereby
submit to the non-exclusive jurisdiction of the Circuit Court in and for Palm
Beach County, Florida and agree that service of process in such arbitration or
court proceedings shall be satisfactorily made upon it if sent by registered
mail addressed to it at the address referred to in paragraph (h) below.  The
costs of such arbitration shall be borne proportionate to the finding of fault
as determined by the arbitrator.  Judgment on the arbitration award may be
entered by any court of competent jurisdiction.

(d)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

(e)

This Agreement, and the Executive’s rights and obligations hereunder, may not be
assigned by the Executive.  The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.

(f)

This Agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the parties hereto.

(g)

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect.  No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(h)

All notices, requests, consents and other communications, required or permitted
to be given hereunder, shall be in writing and shall be delivered personally or
by an overnight courier service or sent by registered or certified mail, postage
prepaid, return receipt requested, and shall be deemed given when so delivered
personally or by overnight courier, or, if mailed, five days after the date of
deposit in the United States mails.

(i)

This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes the Prior Employment
Agreement, any other prior agreements, arrangements and understandings, written
or oral, relating to the subject matter hereof.  No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

(j)

As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

(k)

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.





10




--------------------------------------------------------------------------------

(l)

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

12.

Section 409A Compliance.

(a)

General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive is entitled pursuant to this
Agreement are exempt from or comply with Code Section 409A, to the extent that
the requirements of Code Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
 If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on the Executive and on the
Company).

(b)

Distributions On Account Of Separation from Service.  To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Executive’s service (or any
other similar term) shall be made only in connection with a "separation from
service" with respect to the Executive within the meaning of Code Section 409A.

(c)

No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.

(d)

Six Month Delay for Specified Employees.  In the event that the Executive is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then the Company and the Executive shall cooperate in
good faith to undertake any actions that would cause such payment or benefit not
to constitute deferred compensation under Code Section 409A.  In the event that,
following such efforts, the Company determines (after consultation with its
counsel) that such payment or benefit is still subject to the six-month delay
requirement described in Code Section 409A(2)(b) in order for such payment or
benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
Executive’s “separation from service” (as described in Code Section 409A) (or,
if earlier, the date of the Executive’s death). Any payment or benefit delayed
by reason of the prior sentence (the Delayed Payment") shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

(e)

Treatment of Each Installment as a Separate Payment.  For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Code Section 409A, any series of





11




--------------------------------------------------------------------------------

installment payments under this Agreement shall be treated as a right to a
series of separate payments.

(f)

Medical Insurance Benefits. With respect to any medical insurance benefits
provided herein that do not comply with (or are not exempt from) Code Section
409A, to the extent applicable, the Executive shall be deemed to receive from
the Company a monthly payment necessary for the Executive to purchase the
benefit in question.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MEDICAL CONNECTIONS HOLDINGS, INC.

 

 

 

 

BY:

 /s/ JOSEPH AZZATA

 

 

JOSEPH AZZATTA, CEO

 

 

 

 

 

EXECUTIVE:

 

 

/S/ ANTHONY NICOLOSI

 

 

ANTHONY NICOLOSI








12


